Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 

The objections to the specification and claims noted in the previous Office action are moot in view of the amendment of January 21, 2021.

For section VII. of the remarks filed January 21, 2021, Applicant presents arguments with respect to FIG. 4b of Zieboli.  For the sake of brevity, Applicant’s attention is drawn to the previous written record in both the Non-Final Rejection (November 23, 2020), page 8 and the Interview Summary (January 27, 2021) with respect to original claim 2.  Briefly, FIG. 4a of Zieboll et al. was relied upon as the basis of the rejection.  
Applicant’s response provides no arguments traversing the rejection of claim 2, now claim 1.  

For section VIII. Applicant has added new claim 21.  New claim 21 is directed to a manner of using the plate of claim 1.  Note that the claim recites “when the link mechanism links the wastegate valve with the actuator.”  None of the turbocharger elements limit the structure of the plate.  See MPEP 2114, II.  MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.  No structural limitations are within the claimed plate that distinguish the plate over the prior art.  Applicant has failed to demonstrate how the prior art device is incapable of being used as 
Further prosecution of the application directed to a new combination claim with the plate and turbocharger would be deemed a new issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support for new claim 21 was presented along with the reply filed January 21, 2021.  New claim 21 contains an exclusionary proviso: “entirely unoccupied”.  See MPEP 2173.05(i).  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 12, 14, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0118027 A1 (Zieboll et al. hereinafter).
For claim 1, Zieboll et al. teach in the FIG. 4a species a plate 11, having a main body portion 13 in a plate shape; and a pin portion 25 protruding from the main body portion, wherein the pin portion 25 is in a tubular shape having a hollow portion opened to its outside.
Further, the pin portion 25 is capable of being engaged with a component 16 of a turbocharger actuator link mechanism 12 on its outer periphery to form a rotation axis of the other component.
Further, Zieboll et al. teach the main body portion 13 and the pin portion 25 are continuous without a gap and an interface (see FIG. 2-4a).
For claim 3, Zieboll et al. teach in the FIG. 4a species, the hollow portion extends through the pin portion 25 and opens to the outside at at least two positions.  

For claim 12, the main body portion 13 has a hole having an axis parallel to an axis of the pin portion 25 (see FIG. 4a), and a rotation axis of the wastegate valve 26 is engagable to the hole (see FIG. 2).
For claim 14, the hole is circular in shape (see at least FIG. 4a).
For claim 16, Zieboll et al. show the main body portion having a bending step (see FIG. 3-4a).
For claim 17, Zieboll et al. show clearly in FIG. 4a the relative sizing of the pin portion diameter being larger than the pin portion height.  
For claim 21, the hollow portion of the Zieboll et al. plate does not appear to have anything within it.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieboll et al. as applied to claim 1 above, and further in view of United States Patent No. 10,787,957 B2 (Nakajima hereinafter).
Zieboll et al. may not show a groove on the outer periphery of the pin portion.
Nakajima however, shows a pin portion 14 of a turbocharger plate member 13 having a groove 14a thereon the outer periphery, for the purpose of accepting an E-ring 50 which retains the link rod 33 on the pin portion of the plate member.  
Because Zieboll et al. already has a plate member with a tubular pin portion projecting therefrom, and Nakajima show another way of using the pin portion of a plate member, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin member of Zieboll et al. to have a groove on the outer periphery thereof, as taught in Nakajima for the purpose of using the plate member with a rod which fits over the projecting pin member thereby increasing the versatility of the plate member from an outer bushing to an inner bearing member for a different turbocharger actuator linkage configuration.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieboll et al. as applied to claim 1 above, and further in view of United States Patent No. 10,787,957 B2 (Nakajima hereinafter).

Nakajima however, teach a surface treatment for increasing the hardness being applied to the connecting pin 14, 24 of the link arm 13, 23.
Because surface treatment and heat treatments are similarly used for increasing hardness, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to subject the entirety of the Zieboll et al. plate to a heat treatment as suggested by Nakajima for the purpose of increasing the hardness of the plate thereby mitigating premature wear of the plate.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieboll et al. as applied to claim 12 above, and further in view of World Intellectual Property Organization Patent Publication WO 2016/203736 A1 (Yamanaka et al. hereinafter).
Zieboll et al. do not appear to show a rotation stopper in the main body hole.
Yamanaka et al. however, clearly show in FIG. 10 the use of a rotation stopper 63a in the hole 63 for the purpose of preventing relative rotation between the shaft 23 and the plate member 13.
Because the hole of the Zieboll et al. plate should be preventing from relatively rotating to the wastegate valve shaft, and Yamanaka et al. expressly teaches the use of a stopper for preventing relative rotation between the shaft 23 and the plate, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hole of Zieboll et al. to have a rotation stopper therein as suggested by Yamanaka et al. for the purpose of preventing relative rotation between the Zieboll et al. plate and wastegate valve shaft.

s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieboll et al. in view of United States Patent No. 2,150,708 (Andrews et al. hereinafter).
For claim 18, Zieboll et al. teach in the FIG. 4a species a plate 11, having a flat plate portion 13; and a tubular portion 25 protruding from the flat plate portion. The plate is described as an integral part but a drawing process has not been expressly disclosed.
Andrews et al. manufacture a tube from a metal sheet (m) by a drawing process for the purpose of producing a tube product.
Because Zieboll et al. already teach a pin portion having a tubular shape integrally formed to the plate member, and Andrews et al. show a metal plate member can drawn to form a tubular portion, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tubular shape of integrated plate of Zieboll et al. by a drawing process as taught by Andrews et al. for the purpose of making the tubular portion integral with the plate member.  
For claim 19, Zieboll et al. teach in the FIG. 4a species the tubular portion 25 includes a hollow portion which opens on both a tip end side and a flat plate side.  

Allowable Subject Matter
Claims 4, 7-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 4 is directed to the species of FIG. 13.  Zieboll et al. teach against a closed hollow portion on a tip end side since a pin-shaped connection member 15 must necessarily pass through the hollow portion for the plate member to connect the valve to the rod.

	For claim 13, there is no progressive matching as identified by element 19 in Applicant’s FIG. 2 species in the prior art of Zieboll et al. 
	Finally, for process claim 20, a 35 USC §112(a) rejection has been applied above.  If Applicant persuasively can argue the rejection is in error, there is no teaching in the prior art of the additional step of a stepwise reduction in the tip end portion of the tubular portion nor a forging of the groove.  
	In any amendment of the claims, Applicant’s careful consideration of the dependency of the remaining dependent claims is requested.  For instance, claim 3 requires two openings of the hollow portion which does not apply to some of the other claimed species (see at least claim 4).  Also noted, the FIG. 15-16 species does not appear to have a groove.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745